Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 1 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 2 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 3 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 4 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 5 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 6 of 7
Case 20-12141-mdc   Doc 74-1     Filed 03/02/21 Entered 03/02/21 12:40:26   Desc
                               Exhibit Page 7 of 7
